 

Exhibit 10.137

 

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) made as of the date set forth
on the signature page hereto (the “Agreement Date”) between PROTEA BIOSCIENCES
GROUP, INC., a Delaware corporation (the “Company”), and the Person who has
executed this Agreement under the designation “Investor” on the signature page
of this Agreement (the “Investor”).

 

W I T N E S S E T H:

 

WHEREAS, on ______________, the Company borrowed the sum of $__________ from the
Investor (the “Note”); and

 

WHEREAS, the Company has requested that the Investor convert the entire unpaid
principal amount of the Note and all accrued and unpaid interest on the Note as
at the Agreement Date in the total amount of $____________ (the “Indebtedness”)
in to units of “Equity Securities” of the Company, as described below; and

 

WHEREAS, the Investor is willing to convert the Indebtedness into the Equity
Securities, all upon the terms and subject to the conditions set forth below;
and

 

WHEREAS, all references in this Agreement to “U.S.” shall mean the United States
and all references to “dollars” or “$” shall mean United States dollars.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.CONVERSION OF INDEBTEDNESS; TERMS OF EQUITY SECURITIES AND REPRESENTATIONS BY
INVESTOR

 

A.Conversion of Indebtedness and Terms of the Equity Securities.

 

1.1           Conversion of Indebtedness. Subject to the terms and conditions
hereinafter set forth, the Investor hereby agrees to convert the entire
Indebtedness owed as at the Agreement Date by the Company into units of the
Equity Securities of the Company (the “Units”). In such connection, the Investor
hereby subscribes for and agrees to accept from the Company in lieu of the Note
and the Indebtedness, and the Company agrees to issue to the Investor the Units
of Equity Securities set forth in Section 1.2 below. Against delivery of stock
certificate(s) for the Common Stock and the Warrants (hereinafter defined)
registered in the name of the Investor, such Investor shall deliver to the
Company the Note, marked “cancelled”.

 

1.2           The Equity Securities.

 

(a)       The Company is currently issuing and selling to accredited investors”
(as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act of 1933, as amended) Units of Equity Securities consisting of (i)
shares of common stock, par value $0.0001 per share (the “Common Stock”) at a
price of $0.75 per share, (ii) 18 month warrants to purchase shares of Common
Stock at an exercise price of $0.09 per share (the “Class A Warrants”), and
(iii) five year warrants purchase shares of Common Stock at an exercise price of
$0.1125 per share (the “Class B Warrants” and together with the Class A Warrants
the “Warrants”). Such shares of Common Stock, Class A Warrants and Class B
Warrants are defined herein as the “Equity Securities.”

 



 1 

 

 

(b)           One full Unit of the Equity Securities is valued at $10,000 and
consists of (i) 133,333.33 shares of Common Stock, (ii) Class A Warrants to
purchase 133,333.33 shares of Common Stock at an exercise price of $0.09 per
share, and (iii) Class B Warrants to purchase 133,333.33 shares of Common Stock
at an exercise price of $0.1125 per share. The definitive terms and conditions
of the Equity Securities are described in the Company’s amended and restated
private placement memorandum, dated as of October 31, 2016 and the exhibit
thereto (the “Memorandum”); a true copy of which has been furnished to the
Investor.

 

(c)           In full consideration for the conversion of the Note and
extinguishment of the Indebtedness, the Company shall issue to the Investor that
number of the Units of the Equity Securities as shall be determined by dividing
(i) the aggregate amount of the Indebtedness, by (ii) $10,000. Accordingly, and
for the avoidance of doubt, if the Indebtedness was $1,000,000, the Investor
would receive 100 Units represented by (i) 13,333,333 shares of Common Stock,
(ii) Class A Warrants to purchase 13,333,333 shares of Common Stock at an
exercise price of $0.09 per share, and (iii) Class B Warrants to purchase
13,333,333 shares of Common Stock at an exercise price of $0.1125 per share.

 

1.3           Issuance of Investor’s Equity Securities. Upon or immediately
following the execution of this Agreement, the Company shall deliver to the
Investor one or more stock certificates and duly executed Class A Warrants and
Class B Warrants registered in the name of the Investor or his or its designee,
evidencing the Units of Equity Securities.

 

1.4           Deliveries by Investor. Upon execution of this Agreement, the
Investor shall:

 

1.       Date, Complete and Sign (i) the Investor Signature Page to this Debt
Conversion Agreement.

 

2.       Fax or email the signed original Agreement to:

 

Protea Biosciences Group, Inc.

1311 Pineview Drive, Suite 501,

Morgantown, West Virginia 26505,

Attn: Stephen Turner, CEO

Telephone (304) 292-2226;

Email: stephen.turner@proteabio.com.

 

With a copy to:

 

CKR Law LLP

1330 Avenue of the Americas

14th Floor, Suite 480

New York, NY 10019

Telephone:  +1 (212) 259-7300

Mobile No: (917) 7997-0015

Attention: Stephen A. Weiss, Esq. .

Email: sweiss@ckrlaw.com

 

3.           Deliver the original Note to CKR Law LLP at the above address, to
be held as Escrow Agent. Upon confirmation in form and content satisfactory to
the Escrow Agent (including an email from the Investor confirming receipt) of
delivery by the Company or its transfer agent of the Common Stock, Class A
Warrants and Class B Warrants evidencing the number of Units of Equity
Securities described above, the Escrow Agent will deliver the Note to the
Company marked “cancelled.” If the Investor does not confirm receipt of such
Equity Securities or the Company is unable to verify delivery of such Equity
Securities to the Investor in a manner satisfactory to the Escrow Agent by a
date which shall be not later than fifteen (15) days after receipt of such Note,
the Escrow Agent shall return the Note to the Investor.

 



 2 

 

 

B.Representations and Warranties by the Investor

 

1.5           The Investor recognizes that (a) the purchase of the Equity
Securities involves a high degree of risk. Such risks including, but not limited
to, the following: (a) the Company may never achieve their anticipated growth
and profitability, (b) an investment in the Company is highly speculative, and
only Persons who can afford the loss of their entire investment should consider
investing in the Company and the Equity Securities; (c) the Investor may not be
able to liquidate his its investment; (d) the other risks associated with the
Business of the Company, as reflected in the Memorandum and other information
made available to the Investor.

 

1.6           The Investor meets the requirements of at least one of the
suitability standards for an “Accredited Investor” as that term is defined in
Rule 501(a)(3) of Regulation D or is not a “U.S. Person” as that term is defined
in Rule 902(k) of Regulation S, and as set forth on the Investor Certification
attached hereto.

 

1.7           The Investor hereby acknowledges and represents that (a) the
Investor has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange or the Investor
has employed the services of a “purchaser representative” (as defined in Rule
501 of Regulation D), attorney and/or accountant to read all of the documents
furnished or made available by the Company both to the Investor and to all other
prospective investors in the Equity Securities to evaluate the merits and risks
of such an investment on the Investor’s behalf; (b) the Investor recognizes the
highly speculative nature of this investment; and (c) the Investor is able to
bear the economic risk that the Investor hereby assumes.

 

1.8           The Investor hereby acknowledges receipt of this Agreement and his
or it has careful reviewed the Memorandum and all exhibits thereto
(collectively, the “Transaction Documents”), and has received any additional
information from the Company or Trans-High that the Investor has requested, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company and Trans-High
concerning the Company, Trans-High and its Subsidiaries and the terms and
conditions of the Debt Conversion; provided, however that no investigation
performed by or on behalf of the Investor shall limit or otherwise affect its
right to rely on the representations and warranties of the Company contained
herein.

 

1.9           (a)           In making the decision to invest in the Equity
Securities the Investor has relied solely upon the information provided by the
Company in this Agreement and in the Transaction Documents. To the extent
necessary, the Investor has retained, at its own expense, and relied upon
appropriate professional advice regarding the investment, tax and legal merits
and consequences of this Agreement and the purchase of the Equity Securities
hereunder. The Investor disclaims reliance on any statements made or information
provided by any person or entity in the course of Investor’s consideration of an
investment in the Equity Securities other than this Agreement.

 

 (b)           The Investor represents that the Investor did not learn of the
Debt Conversion of the Equity Securities by means of any form of general
solicitation or general advertising, and in connection therewith, the Investor
did not (i) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or
(ii) attend any seminar meeting or industry investor conference whose attendees
were invited by any general solicitation or general advertising.

 



 3 

 

 

1.10           The Investor hereby acknowledges that the Debt Conversion has not
been reviewed by the SEC nor any state regulatory authority since the Debt
Conversion is intended to be exempt from the registration requirements of
Section 5 of the Securities Act, pursuant to Section 4(a)(2) of the Securities
Act, Rule 506 of Regulation D and/or Regulation S. The Investor understands that
the Equity Securities have not been registered under the Securities Act or under
any state securities or “blue sky” laws and agrees not to sell, pledge, assign
or otherwise transfer or dispose of the Equity Securities unless they are
registered under the Securities Act and under any applicable state securities or
“blue sky” laws or unless an exemption from such registration is available.

 

1.11           The Investor understands that the Equity Securities have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Investor’s
investment intention and investment qualification. In this connection, the
Investor hereby represents that the Investor is purchasing the Equity Securities
for the Investor’s own account for investment and not with a view toward the
resale or distribution to others; provided, however, that nothing contained
herein shall constitute an agreement by the Investor to hold the Equity
Securities for any particular length of time and the Company acknowledges that
the Investor shall at all times retain the right to dispose of its property as
it may determine in its sole discretion, subject to any restrictions imposed by
applicable law. The Investor, if an entity, further represents that it was not
formed for the purpose of purchasing the Equity Securities.

 

1.12           The Investor consents to the placement of a legend on any
certificate or other document evidencing the Equity Securities that such
securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement. The Investor is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Equity Securities.

 

1.13           The Investor hereby represents that the address of the Investor
furnished by Investor on the omnibus signature page hereof is the Investor’s
principal residence if Investor is an individual or its principal business
address if it is a corporation or other entity.

 

1.14           Such Investor understands that the Equity Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Equity Securities as
principal for its own account and not with a view to or for distributing or
reselling such Equity Securities or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Equity Securities in violation of the Securities Act
or any applicable state securities law and has no direct or indirect arrangement
or understandings with any other persons to distribute or regarding the
distribution of such Equity Securities in violation of the Securities Act or any
applicable state securities law.

 

1.15           The Investor represents that the Investor has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Equity Securities. This Agreement constitutes the
legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its terms.

 

1.16           If the Investor is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

 



 4 

 

 

1.17           The Investor acknowledges that certain information contained in
this Agreement or otherwise made available to the Investor may be deemed to be
confidential and non-public and agrees that all such information shall be kept
in confidence by the Investor and neither used by the Investor for the
Investor’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason, notwithstanding that a
Investor’s subscription may not be accepted by the Company; provided, however,
that (a) the Investor may disclose such information to its affiliates and
advisors who may have a need for such information in connection with providing
advice to the Investor with respect to its investment in the Company so long as
such affiliates and advisors have an obligation of confidentiality, and (b) this
obligation shall not apply to any such information that (i) is part of the
public knowledge or literature and readily accessible at the date hereof, (ii)
becomes part of the public knowledge or literature and readily accessible by
publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

1.18           The Investor will indemnify and hold harmless the Company and,
where applicable, its directors, officers, employees, agents, advisors,
affiliates and shareholders, and each other person, if any, who controls the
Company from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Investor contained herein or in any document furnished by the
Investor to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Investor to comply with any covenant or
agreement made by the Investor herein or therein; provided, however, that the
Investor shall not be liable for any Loss that in the aggregate exceeds the
Investor’s aggregate purchase price tendered hereunder.

 

II.REPRESENTATIONS BY AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Investor that:

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and its assets and conduct its business as currently
conducted. The Company is not in violation of any of the provisions of their
respective articles of incorporation, by-laws or other organizational or charter
documents, including, but not limited to the Charter Documents (as defined
below). The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the Equity
Securities and/or this Agreement, (ii) material adverse effect on the results of
operations, assets, business, condition (financial and other) or prospects of
the Company, or (iii) material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under this
Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

2.2           Equity Securities. The Equity Securities, when issued, will be
free and clear of all pledges, liens, encumbrances and other restrictions (other
than those arising under federal or state securities laws as a result of the
issuance of the Equity Securities. The issue of the Equity Securities will not
result in a right of any holder of Company securities to adjust the exercise,
exchange or reset price under such securities. The Company has made available to
the Investor true and correct copies of the Company’s Certificate of
Incorporation, and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”).

 



 5 

 

 

2.3           Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into, execute and deliver this Agreement and
each other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to this Agreement and to perform fully its
obligations hereunder and thereunder. All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Equity Securities contemplated
hereby and the performance of the Company’s obligations under this Agreement has
been taken. This Agreement has been duly executed and delivered by the Company
and each constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms, subject
to laws of general application relating to bankruptcy, insolvency and the relief
of debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies, and to limitations of public policy. The Equity
Securities are duly authorized and, when issued and paid for in accordance with
the applicable this Agreement, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Encumbrances other than restrictions on
transfer provided for in this Agreement. The issuance and sale of the Equity
Securities contemplated hereby will not give rise to any preemptive rights or
rights of first refusal.

 

2.4           No Conflict; Governmental Consents.

 

(a)           The execution and delivery by the Company of this Agreement, the
issuance and sale of the Equity Securities and the consummation of the other
transactions contemplated hereby or thereby do not and will not (i) result in
the violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which the
Company is bound including without limitation all foreign, federal, state and
local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect, (ii) conflict with or violate any provision
of the Company’s Certificate of Incorporation (the “Certificate”), as amended or
the Bylaws, (and collectively with the Certificate, the “Charter Documents”) of
the Company, and (iii) conflict with, or result in a material breach or
violation of, any of the terms or provisions of, or constitute (with or without
due notice or lapse of time or both) a default or give to others any rights of
termination, amendment, acceleration or cancellation (with or without due
notice, lapse of time or both) under any agreement, credit facility, lease, loan
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which the Company is a party or by which any of them is bound or
to which any of their respective properties or assets is subject, nor result in
the creation or imposition of any Liens upon any of the properties or assets of
the Company.

 

(b)           No approval by the holders of Common Stock, or other equity
securities of the Company is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement or in connection with the authorization, issue and sale of the Equity
Securities except as has been previously obtained.

 

(c)           No consent, approval, authorization or other order of any
governmental authority or any other person is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement or in connection with the authorization, issue and
sale of the Equity Securities and, upon issuance, the Equity Securities.

 

2.5           Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”).

 

 6 

 

 

2.6           Disclosure. All disclosure furnished by or on behalf of the
Company to the Investor in this Agreement regarding the Company, its business
and the transactions contemplated hereby is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

III.CONDITIONS TO OBLIGATIONS OF THE INVESTOR

 

3.1           The Investor’s obligation to convert the Note for the Equity
Securities is subject to the fulfillment of the following conditions, which
conditions may be waived at the option of each Investor to the extent permitted
by law:

 

(a)           Representations and Warranties; Covenants. The representations and
warranties made by the Company in Section 2 hereof qualified as to materiality
shall be true and correct as of the Initial Closing at all times prior to and on
the Closing Date, except (i) to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, (ii) the
representations and warranties made by the Company in Section 2 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such Closing shall have been performed or complied with in all material
respects.

 

(b)           No Legal Order Pending. There shall not then be in effect any
legal or other order enjoining or restraining the transactions contemplated by
this Agreement or the Memorandum.

 

(c)           No Law Prohibiting or Restricting Such Sale. There shall not be in
effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Equity Securities (except as otherwise provided in this
Agreement).

 

(d)           Required Consents. The Company shall have obtained any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Equity Securities and the
consummation of the other transactions contemplated by this Agreement, all of
which shall be in full force and effect.

 

IV.COVENANTS OF THE COMPANY

 

4.1           Registration of Registrable Securities. The Company hereby agrees
to register for resale under the Securities Act of 1933, as amended (the
“Securities Act”), all of the shares of Common Stock, and shares of Common Stock
issuable upon exercised of the Class A Warrants and Class B Warrants included in
the Units of Equity Securities issued to the Investor under this Agreement (the
“Registrable Securities”), at the same time as the Company registers other Units
of Equity Securities for the account of other holders of Units of Equity
Securities, including other holders of Company notes who have elected to convert
such notes on the same terms as the Investor. In such connection, and as a
condition to the effectiveness of a registration statement on Form S-1 (or other
applicable form for registration of securities under the Securities Act), the
Investor shall execute and deliver to the Company and its investment banker a
“lockup” or related agreement under which the Investor agrees not to effect any
public sales of such Registrable Securities for a period of six months following
completion of a public offering of Common Stock or other equity securities for
the direct account and benefit of the Company.

 



 7 

 

 

4.2           Equal Treatment of Investors. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any other
Investor electing to convert Indebtedness for Equity Securities unless the same
consideration is also offered to all of the parties to this Agreement.

 

4.3           Indemnification. 

 

(a)           The Company agrees to indemnify and hold harmless the Investor,
its affiliates and their respective officers, directors, employees, agents and
controlling persons (collectively, the “Indemnified Parties”) from and against ,
any and all loss, liability, damage or deficiency suffered or incurred by any
Indemnified Party by reason of any misrepresentation or breach of warranty by
the Company or, after any applicable notice and/or cure periods, nonfulfillment
of any covenant or agreement to be performed or complied with by the Company
under this Agreement, this Agreement; and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding.

 

(b)           If for any reason (other than a final non-appealable judgment
finding any Indemnified Party liable for losses, claims, damages, liabilities or
expenses for its gross negligence or willful misconduct) the foregoing indemnity
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless, then the Company shall contribute to the amount paid or payable
by an Indemnified Party as a result of such loss, claim, damage, liability or
expense in such proportion as is appropriate to reflect not only the relative
benefits received by the Company on the one hand and the Advisor on the other,
but also the relative fault by the Company and the Indemnified Party, as well as
any relevant equitable considerations.

 

4.4           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it, nor any other person acting on its behalf,
will provide Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto Investor shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that Investor shall be relying on the foregoing covenant in effecting
transactions in Equity Securities of the Company.

 

V.MISCELLANEOUS.

 

5.1           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 



 8 

 

 

5.2           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of Investor (other
than by merger). Investor may assign any or all of its rights under this
Agreement to any person to whom Investor assigns or transfers any Equity
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Equity Securities, by the provisions of this
Agreement.

 

5.3           This Agreement, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

5.4           Upon the execution and delivery of this Agreement by the Investor
and the Company, this Agreement shall become a binding obligation of the
Investor with respect to the purchase of Equity Securities as herein provided.

 

5.5           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, United
States, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York, located in the State of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.

 

5.6           In order to discourage frivolous claims, the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

5.7           The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

5.8           It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

 



 9 

 

 

5.9           The Company agrees to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

5.10           This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.11           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

5.12           In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Investor and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

*****************************

Signature page follow

 

 

 10 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Debt
Conversion Agreement to be duly executed as of the date first written above.

 



  COMPANY:                         PROTEA BIOSCIENCES GROUP, INC.              
        By:       Name: Stephen Turner     Title: Chief Executive Officer      
                Amount of Indebtedness:  $_______________                  
Number of Units (Divide $__________         By
10,000):                         _______ Units                   Number of
shares of Common Stock:  INVESTOR:   (multiply 133,333.33 by # of
Units):  ____________                   Number of Class A Warrants:        
(multiply 133,333.33 by # of Units):  ____________                   Number of
Class B Warrants:         (multiply 133,333.33 by # of Units):  ____________    
   

 

 

 

 

 

FORM OF INVESTOR QUESTIONNAIRE

 

PROTEA BIOSCIENCES GROUP, INC.

 

For Individual Investors Only

 

(All individual investors must INITIAL where appropriate. Where there are joint
investors both parties must INITIAL):

 

Initial _______I certify that I have a “net worth” of at least $1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. For purposes of calculating net worth under this paragraph, (i) the
primary residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to the
execution of this Subscription Agreement, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability.

 

Initial _______I certify that I have had an annual gross income for the past two
years of at least $200,000 (or $300,000 jointly with my spouse) and expect my
income (or joint income, as appropriate) to reach the same level in the current
year.

 

For Non-Individual Investors

 

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet either of the criteria for Individual Investors, above.

 

Initial _______The undersigned certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in Company.

 

Initial _______The undersigned certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment adviser.

 

Initial _______The undersigned certifies that it is an employee benefit plan
whose total assets exceed $5,000,000 as of the date of the Subscription
Agreement.

 

Initial _______The undersigned certifies that it is a self-directed employee
benefit plan whose investment decisions are made solely by persons who meet
either of the criteria for Individual Investors, above.

 

Initial _______The undersigned certifies that it is a U.S. bank, U.S. savings
and loan association or other similar U.S. institution acting in its individual
or fiduciary capacity.

 

Initial _______The undersigned certifies that it is a broker-dealer registered
pursuant to §15 of the Securities Exchange Act of 1934.

 

Initial _______The undersigned certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in Company.

 



 

 

 

Initial _______The undersigned certifies that it is a trust with total assets of
at least $5,000,000, not formed for the specific purpose of investing in
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.

 

Initial _______The undersigned certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000.

 

Initial _______The undersigned certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act of 1933, as amended, or a registered
investment company.

  

 

NAME OF INVESTOR:

 

 

______________________________________

Signature

 

 

 

  

PROTEA BIOSCIENCES GROUP, INC.

Investor Questionnaire

(Must be completed by Purchaser)

 

Section A - Individual Purchaser Information

 

EXACT Purchaser Name(s) in which securities are to be issued:

 

________________________________________________________________________

 

Individual executing Profile or Trustee:

 

_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:

 

________________________________________________________________________

 

Date of Birth: _________________ Marital Status: _________________

 

Joint Party Date of Birth:_________________

 

Investment Experience (Years): ___________

 

Annual Income: _________________

 

Net Worth: ________________

 

Home Street Address:
________________________________________________________________________

 

Home City, State & Zip Code:
________________________________________________________________________

 

Home Phone: ________________________ Home Fax: _____________________

 

Home Email: _______________________________

 

Employer:
________________________________________________________________________

 

Employer Street Address:
________________________________________________________________________

 

Employer City, State & Zip Code:
________________________________________________________________________

 

Bus. Phone: __________________________ Bus. Fax: _______________________

 

Bus. Email: ________________________________

 

Type of Business:
________________________________________________________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______

 

 

 

 

 

Section B – Entity Purchaser Information

 

EXACT Purchaser Name(s) in which securities are to be issued:

 

________________________________________________________________________

 

Authorized Individual executing Profile or Trustee:

 

_______________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:

 

________________________________________________________________________

 

Investment Experience (Years): ___________

 

 

Net Worth: ________________

 

Was the Trust formed for the specific purpose of purchasing the Securities?

 

☐ Yes ☐ No

 

Principal Purpose (Trust)______________________________________

 

Type of Business: ________________________________________________________

 

Street Address:
________________________________________________________________________

 

City, State & Zip Code:
________________________________________________________________________

 

Phone: ________________________ Fax: ________________________

 

Email: __________________________

 

Please check if you are a FINRA member or affiliate of a FINRA member firm:
_______.

 



 

